DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0279564 A1) in view of Yamamoto (US 2021/0125556 A1).
	 As to claim 1, Kim et al .teaches a display device ([0034]: display) comprising: 	a display panel (display panel 10 in Fig. 1) in which a plurality of pixels are arranged ([0036]), 	wherein each of the plurality of pixels includes: 	a light emitting device (200 in Fig. 3; OLED in Fig. 5) including a first electrode (210 in Fig. 3), a light emitting layer (220 in Fig. 3), and a second electrode (230 in Fig. 3); 	a driving transistor (T1 in Fig. 5) for driving the light emitting device (OLED in Fig. 5) and including a first node (N1 in Fig. 5), a second node (N2 in Fig. 5), and a third node (N3 in Fig. 5); 	a first control transistor (Tb in Fig. 5) for controlling a connection between a body of the driving transistor (T1 in Fig. 5) and the first node of the driving transistor (N1 in Fig. 5); and 	a second control transistor (Ta in Fig. 5) for controlling a connection between the body of the driving transistor (T1 in Fig. 5) and the second node of the driving transistor (N2 in Fig. 5), but does not explicitly express subpixels.
 	However, Yamamoto teaches subpixels ([0087-0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Kim et al. with subpixels as taught by Yamamoto in order to provide a display device that emits light.  	As to claim 2, Kim et al. in view of Yamamoto teaches the display device of claim 1, wherein when the first control transistor is in a turn-on state, the second control transistor is in a turn-off state (Kim et al, [0073]: brightness boosting transistor Tb, color accuracy enhancement transistor Ta; claim 11: when the brightness boosting transistor is turned on by the brightness-boosting signal, the color accuracy enhancement transistor is turned off by the color-accuracy-enhancement signal) and when the second control transistor is in a turn-on state, the first control transistor is in a turn-off state (Kim et al, claim 11; [0085]:in the color accuracy mode, the color accuracy enhancement transistor Ta is on and the brightness boosting transistor Tb is off). 	As to claim 3, Kim et al. teaches the display device of claim 1, a period during which the light emitting device (Kim et al., OLED in Fig. 5) emits light includes a period in which the body of the driving transistor (Kim et al., T1 in Fig. 5)  is electrically coupled to the second node of the driving transistor (Kim et al, N2 in Fig. 5;[0085];[0090];[0135]: OLED emit light), but does not explicitly disclose wherein a driving period before the light emitting device emits light includes a period in which the body of the driving transistor is electrically coupled to the first node of the driving transistor.
 	However, Yamamoto teaches wherein a driving period before the light emitting device emits light includes a period in which the body of the driving transistor is electrically coupled to the first node of the driving transistor (gate node of driving transistor; Figs. 28-29; [0248]: non-emission period, T3 is in conducting state).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Kim et al. such that a driving period before the light emitting device emits light includes a period in which the body of the driving transistor is electrically coupled to the first node of the driving transistor as taught by Yamamoto in order to improve video quality.
 	As to claim 4, Kim et al. in view of Yamamoto teaches the display device of claim 1, further comprising a first scan transistor (Kim et al, T3 in Fig. 5) for controlling a connection between the first node of the driving transistor (Kim et al., N1 in Fig. 5) and the third node of the driving transistor (Kim et al., N3 in Fig. 5) in response to a first scan signal (Kim et al., GS2 in Fig. 5) transmitted from a first scan signal line (Kim et al., /SLi in Fig. 5), wherein either a source node or a drain node of the first control transistor (Kim et al., Tb in Fig. 5)  is electrically coupled to the body of the driving transistor (Kim et al., T1 in Fig. 5), either the drain node or the source node of the first control transistor (Kim et al., Tb in Fig. 5) is electrically coupled to the first node of the driving transistor (Kim et al., N1 in Fig. 5), and a gate node of the first control transistor (Kim et al., Tb in Fig. 5)  is electrically coupled to the first scan signal line (Kim et al., /SLi in Fig. 5). 	As to claim 13, Kim et al. in view of Yamamoto teaches the display device of claim 1, 
wherein when the first control transistor (Kim et al., Tb in Fig. 5) is in a turn-on state, the driving 
transistor operates as a double gate (Kim et al., double gate T1 in Fig. 5; [0086];[0104]).
 	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2021/0125556 A1).
 	As to claim 14, Yamamoto teaches a display device ([0237]: display device) comprising: 	a display panel in which a plurality of subpixels are arranged ([0087]), 	wherein each of the plurality of subpixels includes: a light emitting device (EL in Fig. 28) including a first electrode (anode of EL in Fig. 28), and a second electrode (cathode of EL in Fig. 28); and a driving transistor (Td in Fig. 28) for driving the light emitting device (EL in Fig. 28) and including a first node (gate (g) node of transistor Td in Fig. 28), a second node (source (s) node of transistor Td in Fig. 28) , and a third node ( drain (d) node of  Fig. 28), 	wherein when the light emitting device does not emit light, a body of the driving transistor is electrically connected to the first node of the driving transistor(Figs. 28-29; [0248]: first shield line 271 is a high level potential, T3 is in conducting state), and when the light emitting device emits light, the body of the driving transistor is electrically connected to the second node of the driving transistor (Fig. 29 shows second shield line is high during emission period prior to t1;[0249]: T5 is in conducting state). This particular embodiment does not disclose a light emitting layer.
 	However, another embodiment of Yamamoto teaches a light emitting layer ([0316]: light emitting layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Yamamoto such that a light emitting device includes a light emitting layer in order to provide a display device that emits light.
 	As to clam 15, Yamamoto teaches the display device of claim 14, wherein each of the plurality of subpixels further comprises a first control transistor for controlling a connection between the body of the driving transistor and the first node of the driving transistor (Figs. 28-29; [0248]: first shield line 271 is a high level potential, T3 is in conducting state),  and a second control transistor for controlling a connection between the body of the driving transistor and the second node of the driving transistor(Fig. 29 shows second shield line is high during emission period prior to t1; Fig. 28; [0249]: T5 is in conducting state).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto (US 2021/0125556 A1).
 	As to claim 20, Yamamoto teaches a driving method of a display device ([0237]: display device) including a light emitting device (EL in Fig. 28) and a driving transistor (Td in Fig. 28) for driving the light emitting device (EL in Fig. 28) , and a display panel in which a plurality of subpixels are arranged ([0087]), the driving method comprising: 	applying a first voltage to a first node of the driving transistor (gate node of transistor Td in Fig. 28;[0247]: transistor T1 is on, first voltage is applied to gate of driving transistor Td); 	applying a second voltage to a second node of the driving transistor ([0007]:  driver transistor configured to adjust current supplied to the light emitting element;[0009]: apply a potential to a source electrode or a drain electrode of the driver transistor; see second node in Fig. 28 below); and

    PNG
    media_image1.png
    489
    489
    media_image1.png
    Greyscale

 	emitting light from the light emitting device ([0240]: emission period);
 	wherein during the applying of the first voltage ([0247]: transistor T1 is on, first voltage is applied to gate of driving transistor Td) and the applying of the second voltage(Figs. 28 and 29;[0007]:  driver transistor configured to adjust current supplied to the light emitting element;[0009]: apply a potential to a source electrode or a drain electrode of the driver transistor), there exists a period in which a body of the driving transistor is electrically coupled to the first node of the driving transistor (Figs. 28-29; [0248]: first shield line 271 is a high level potential, T3 is in conducting state), and during the emitting light from the light emitting device ([0240]:emission period of organic EL element EL), there exists a period in which the body of the driving transistor is electrically coupled to the second node of the driving transistor ([0007]: driver transistor configured to adjust current supplied to the light emitting element;[0009]: apply a potential to a source electrode or a drain electrode of the driver transistor; Fig. 29 shows second shield line is high during emission period prior to t1;[0249]: T5 is in conducting state).

Allowable Subject Matter
Claims 5-12, and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art of record does not disclose applicant’s claimed invention: 
“The display device of claim 4, further comprising: a first light emission control transistor for controlling a connection between the third node of the driving transistor and a driving voltage line in response to a first light emission control signal transmitted from a first light emission control signal line; and a second scan transistor for controlling a connection between the second node of the driving transistor and a data line in response to a second scan signal transmitted from a second scan signal line.”
	As to claim 16, the prior art of record does not disclose applicant’s claimed invention: 
 	“The display device of claim 15, wherein each of the plurality of subpixels further comprises: a first scan transistor for controlling a connection between the first node of the driving transistor and the third node of the driving transistor in response to a first scan signal transmitted from a first scan signal line; a second scan transistor for controlling a connection between the second node of the driving transistor and a data line in response to a second scan signal transmitted from a second scan signal line; and a first light emission control transistor for controlling a connection between the third node of the driving transistor and a driving voltage line in response to a first light emission control signal transmitted from a first light emission control signal line, wherein a gate node of the first control transistor is electrically coupled to the first scan signal line, and a gate node of the second control transistor is electrically coupled to a third scan signal line different from the first scan signal line and the second scan signal line.”	As to claim 17, the prior art of record does not disclose applicant’s claimed invention:
 	“The display device of claim 15, wherein each of the plurality of subpixels further comprises:a first scan transistor for controlling a connection between the first node of the driving transistor and the third node of the driving transistor in response to a first scan signal transmitted from a first scan signal line; a second scan transistor for controlling a connection between the second node of the driving transistor and a data line in response to a second scan signal transmitted from a second scan signal line;a first light emission control transistor for controlling a connection between the third node of the driving transistor and a driving voltage line in response to a first light emission control signal transmitted from a first light emission control signal line; and a second light emission control transistor for controlling a connection between the first electrode of the light emitting device and the second node of the driving transistor in response to a second light emission control signal transmitted from a second light emission control signal line.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624